
	
		II
		109th CONGRESS
		2d Session
		S. 2999
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. DeWine (for himself,
			 Mr. Rockefeller, and
			 Mr. Domenici) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve protections for children and to hold States
		  accountable for the safe and timely placement of children across State lines,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe and Timely Interstate
			 Placement of Foster Children Act of 2006.
		2.Sense of the
			 CongressIt is the sense of
			 the Congress that—
			(1)the States should
			 expeditiously ratify the revised Interstate Compact for the Placement of
			 Children recently promulgated by the American Public Human Services
			 Association;
			(2)this Act and the revised Interstate Compact
			 for the Placement of Children should not apply to those seeking placement in a
			 licensed residential facility primarily to access clinical mental heath
			 services;
			(3)the States should recognize and implement
			 the deadlines for the completion and approval of home studies as provided in
			 section 4 to move children more quickly into safe, permanent homes; and
			(4)Federal policy should encourage the safe
			 and expedited placement of children into safe, permanent homes across State
			 lines.
			3.Orderly and
			 timely process for interstate placement of childrenSection 471(a) of the
			 Social Security Act (42 U.S.C. 671(a))
			 is amended—
			(1)by striking
			 and at the end of paragraph (23);
			(2)by striking the
			 period at the end of paragraph (24) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(25)provide that the
				State shall have in effect procedures for the orderly and timely interstate
				placement of children; and procedures implemented in accordance with an
				interstate compact, if incorporating with the procedures prescribed by
				paragraph (26), shall be considered to satisfy the requirement of this
				paragraph.
					.
			4.Home
			 studies
			(a)Orderly
			 process
				(1)In
			 generalSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is
			 further amended—
					(A)by striking
			 and at the end of paragraph (24);
					(B)by striking the
			 period at the end of paragraph (25) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(26)provides
				that—
								(A)(i)within 60 days after the State receives
				from another State a request to conduct a study of a home environment for
				purposes of assessing the safety and suitability of placing a child in the
				home, the State shall, directly or by contract—
										(I)conduct and complete the study;
				and
										(II)return to the other State a report on
				the results of the study, which shall address the extent to which placement in
				the home would meet the needs of the child; and
										(ii)in the case of a home study begun
				on or before September 30, 2008, if the State fails to comply with clause (i)
				within the 60-day period as a result of circumstances beyond the control of the
				State (such as a failure by a Federal agency to provide the results of a
				background check, or the failure by any entity to provide completed medical
				forms, requested by the State at least 45 days before the end of the 60-day
				period), the State shall have 75 days to comply with clause (i) if the State
				documents the circumstances involved and certifies that completing the home
				study is in the best interests of the child; except that
									(iii)this subparagraph shall not be
				construed to require the State to have completed, within the applicable period,
				the parts of the home study involving the education and training of the
				prospective foster or adoptive parents;
									(B)the State shall
				treat any report described in subparagraph (A) that is received from another
				State or an Indian tribe (or from a private agency under contract with another
				State) as meeting any requirements imposed by the State for the completion of a
				home study before placing a child in the home, unless, within 14 days after
				receipt of the report, the State determines, based on grounds that are specific
				to the content of the report, that making a decision in reliance on the report
				would be contrary to the welfare of the child; and
								(C)the State shall
				not impose any restriction on the ability of a State agency administering, or
				supervising the administration of, a State program operated under a State plan
				approved under this part to contract with a private agency for the conduct of a
				home study described in subparagraph
				(A).
								.
					(2)Report to the
			 CongressWithin 12 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate a written report
			 on—
					(A)how frequently
			 States need the extended 75-day period provided for in clause (ii) of section
			 471(a)(26)(A) of the Social Security Act in order to comply with clause (i) of
			 such section;
					(B)the reasons given
			 for utilizing the extended compliance period;
					(C)the extent to
			 which utilizing the extended compliance period leads to the resolution of the
			 circumstances beyond the control of the State; and
					(D)the actions taken
			 by States and any relevant Federal agencies to resolve the need for the
			 extended compliance period.
					(3)Sense of the
			 CongressIt is the sense of the Congress that each State
			 should—
					(A)use private
			 agencies to conduct home studies when doing so is necessary to meet the
			 requirements of section 471(a)(26) of the Social
			 Security Act; and
					(B)give full faith
			 and credit to any home study report completed by any other State or an Indian
			 tribe with respect to the placement of a child in foster care or for
			 adoption.
					(b)Timely
			 interstate home study incentive paymentsPart E of title IV of
			 the Social Security Act (42 U.S.C.
			 670–679b) is amended by inserting after section 473A the following:
				
					473B.Timely
				interstate home study incentive payments
						(a)Grant
				authorityThe Secretary shall make a grant to each State that is
				a home study incentive-eligible State for a fiscal year in an amount equal to
				the timely interstate home study incentive payment payable to the State under
				this section for the fiscal year, which shall be payable in the immediately
				succeeding fiscal year.
						(b)Home study
				incentive-eligible StateA State is a home study
				incentive-eligible State for a fiscal year if—
							(1)the State has a
				plan approved under this part for the fiscal year;
							(2)the State is in
				compliance with subsection (c) for the fiscal year; and
							(3)based on data
				submitted and verified pursuant to subsection (c), the State has completed a
				timely interstate home study during the fiscal year.
							(c)Data
				requirements
							(1)In
				generalA State is in compliance with this subsection for a
				fiscal year if the State has provided to the Secretary a written report,
				covering the preceding fiscal year, that specifies—
								(A)the total number
				of interstate home studies requested by the State with respect to children in
				foster care under the responsibility of the State, and with respect to each
				such study, the identity of the other State involved;
								(B)the total number
				of timely interstate home studies completed by the State with respect to
				children in foster care under the responsibility of other States, and with
				respect to each such study, the identity of the other State involved;
				and
								(C)such other
				information as the Secretary may require in order to determine whether the
				State is a home study incentive-eligible State.
								(2)Verification of
				dataIn determining the number of timely interstate home studies
				to be attributed to a State under this section, the Secretary shall check the
				data provided by the State under paragraph (1) against complementary data so
				provided by other States.
							(d)Timely
				interstate home study incentive payments
							(1)In
				generalThe timely interstate home study incentive payment
				payable to a State for a fiscal year shall be $1,500, multiplied by the number
				of timely interstate home studies attributed to the State under this section
				during the fiscal year, subject to paragraph (2).
							(2)Pro rata
				adjustment if insufficient funds availableIf the total amount of
				timely interstate home study incentive payments otherwise payable under this
				section for a fiscal year exceeds the total of the amounts made available
				pursuant to subsection (h) for the fiscal year (reduced (but not below zero) by
				the total of the amounts (if any) payable under paragraph (3) of this
				subsection with respect to the preceding fiscal year), the amount of each such
				otherwise payable incentive payment shall be reduced by a percentage equal
				to—
								(A)the total of the
				amounts so made available (as so reduced); divided by
								(B)the total of such
				otherwise payable incentive payments.
								(3)Appropriations
				available for unpaid incentive payments for prior fiscal years
								(A)In
				generalIf payments under this section are reduced under
				paragraph (2) or subparagraph (B) of this paragraph for a fiscal year, then,
				before making any other payment under this section for the next fiscal year,
				the Secretary shall pay each State whose payment was so reduced an amount equal
				to the total amount of the reductions which applied to the State, subject to
				subparagraph (B) of this paragraph.
								(B)Pro rata
				adjustment if insufficient funds availableIf the total amount of
				payments otherwise payable under subparagraph (A) of this paragraph for a
				fiscal year exceeds the total of the amounts made available pursuant to
				subsection (h) for the fiscal year, the amount of each such payment shall be
				reduced by a percentage equal to—
									(i)the total of the
				amounts so made available; divided by
									(ii)the total of such
				otherwise payable payments.
									(e)Two-year
				availability of incentive paymentsPayments to a State under this
				section in a fiscal year shall remain available for use by the State through
				the end of the next fiscal year.
						(f)Limitations on
				use of incentive paymentsA State shall not expend an amount paid
				to the State under this section except to provide to children or families any
				service (including post-adoption services) that may be provided under part B or
				E. Amounts expended by a State in accordance with the preceding sentence shall
				be disregarded in determining State expenditures for purposes of Federal
				matching payments under sections 423, 434, and 474.
						(g)DefinitionsIn
				this section:
							(1)Home
				studyThe term home
				study means an evaluation of a home environment conducted in accordance
				with applicable requirements of the State in which the home is located, to
				determine whether a proposed placement of a child would meet the individual
				needs of the child, including the child’s safety, permanency, health,
				well-being, and mental, emotional, and physical development.
							(2)Interstate home
				studyThe term
				interstate home study means a home study conducted by a State at
				the request of another State, to facilitate an adoptive or foster placement in
				the State of a child in foster care under the responsibility of the
				State.
							(3)Timely
				interstate home studyThe term timely interstate home
				study means an interstate home study completed by a State if the State
				provides to the State that requested the study, within 30 days after receipt of
				the request, a report on the results of the study. The preceding sentence shall
				not be construed to require the State to have completed, within the 30-day
				period, the parts of the home study involving the education and training of the
				prospective foster or adoptive parents.
							(h)Limitations on
				authorization of appropriations
							(1)In
				generalFor payments under this section, there are authorized to
				be appropriated to the Secretary—
								(A)$10,000,000 for
				fiscal year 2007;
								(B)$10,000,000 for
				fiscal year 2008;
								(C)$10,000,000 for
				fiscal year 2009; and
								(D)$10,000,000 for
				fiscal year 2010.
								(2)AvailabilityAmounts
				appropriated under paragraph (1) are authorized to remain available until
				expended.
							.
			(c)RepealerEffective
			 October 1, 2010, section 473B of the Social
			 Security Act is repealed.
			5.Sense of the
			 CongressIt is the sense of
			 the Congress that State agencies should fully cooperate with any court which
			 has authority with respect to the placement of a child in foster care or for
			 adoption, for the purpose of locating a parent of the child, and such
			 cooperation should include making available all information obtained from the
			 Federal Parent Locator Service.
		6.Caseworker
			 visits
			(a)Purchase of
			 services in interstate placement casesSection 475(5)(A)(ii) of
			 the Social Security Act (42 U.S.C.
			 675(5)(A)(ii)) is amended by striking or of the State in which the child
			 has been placed and inserting of the State in which the child
			 has been placed, or of a private agency under contract with either such
			 State.
			(b)Increased
			 visitsSection 475(5)(A)(ii) of such Act (42 U.S.C.
			 675(5)(A)(ii)) is amended by striking 12 and inserting
			 6.
			7.Health and
			 education recordsSection 475
			 of the Social Security Act (42 U.S.C.
			 675) is amended—
			(1)in paragraph
			 (1)(C)—
				(A)by striking
			 To the extent available and accessible, the and inserting
			 The; and
				(B)by inserting
			 the most recent information available regarding after
			 including; and
				(2)in paragraph
			 (5)(D)—
				(A)by inserting
			 a copy of the record is before supplied;
			 and
				(B)by inserting
			 , and is supplied to the child at no cost at the time the child leaves
			 foster care if the child is leaving foster care by reason of having attained
			 the age of majority under State law before the semicolon.
				8.Right to be heard
			 in foster care proceedings
			(a)In
			 generalSection 475(5)(G) of the Social Security Act (42 U.S.C. 675(5)(G)) is
			 amended—
				(1)by striking
			 an opportunity and inserting a right;
				(2)by
			 striking and opportunity and inserting and right;
			 and
				(3)by striking
			 review or hearing each place it appears and inserting
			 proceeding.
				(b)Notice of
			 proceedingSection 438(b) of
			 such Act (42 U.S.C. 638(b)) is amended by inserting shall have in effect
			 a rule requiring State courts to ensure that foster parents, pre-adoptive
			 parents, and relative caregivers of a child in foster care under the
			 responsibility of the State are notified of any proceeding to be held with
			 respect to the child, and after highest State
			 court.
			9.Court
			 improvementSection 438(a)(1)
			 of the Social Security Act (42 U.S.C.
			 629h(a)(1)) is amended—
			(1)by striking
			 and at the end of subparagraph (C); and
			(2)by adding at the
			 end the following:
				
					(E)that determine the
				best strategy to use to expedite the interstate placement of children,
				including—
						(i)requiring courts in
				different States to cooperate in the sharing of information;
						(ii)authorizing
				courts to obtain information and testimony from agencies and parties in other
				States without requiring interstate travel by the agencies and parties;
				and
						(iii)permitting the
				participation of parents, children, other necessary parties, and attorneys in
				cases involving interstate placement without requiring their interstate travel;
				and
						.
			10.Reasonable
			 efforts
			(a)In
			 generalSection 471(a)(15)(C) of the
			 Social Security Act (42 U.S.C.
			 671(a)(15)(C)) is amended by inserting (including, if appropriate,
			 through an interstate placement) after accordance with the
			 permanency plan.
			(b)Permanency
			 hearingSection 471(a)(15)(E)(i) of such Act (42 U.S.C.
			 671(a)(15)(E)(i)) is amended by inserting , which considers in-State and
			 out-of-State permanent placement options for the child, before
			 shall.
			(c)Concurrent
			 planningSection 471(a)(15)(F) of such Act (42 U.S.C.
			 671(a)(15)(F)) is amended by inserting , including identifying
			 appropriate in-State and out-of-State placements before
			 may.
			11.Case
			 plansSection 475(1)(E) of the
			 Social Security Act (42 U.S.C.
			 675(1)(E)) is amended by inserting to facilitate orderly and timely
			 in-State and interstate placements before the period.
		12.Case review
			 systemSection 475(5)(C) of
			 the Social Security Act (42 U.S.C.
			 675(5)(C) is amended—
			(1)by inserting
			 , in the case of a child who will not be returned to the parent, the
			 hearing shall consider in-State and out-of-State placement options,
			 after living arrangement; and
			(2)by inserting
			 the hearing shall determine before whether
			 the.
			13.Use of
			 interjurisdictional resourcesSection 422(b)(12) of the
			 Social Security Act (42 U.S.C.
			 622(b)(12)) is amended—
			(1)by striking
			 develop plans for the and inserting make;
			(2)by inserting
			 (including through contracts for the purchase of services) after
			 resources; and
			(3)by inserting
			 , and shall eliminate legal barriers, before to
			 facilitate.
			14.Effective
			 date
			(a)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this Act shall take effect on October 1, 2006, and shall
			 apply to payments under parts B and E of title IV of the
			 Social Security Act for calendar
			 quarters beginning on or after such date, without regard to whether regulations
			 to implement the amendments are promulgated by such date.
			(b)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan under part B or E of
			 title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by a provision
			 of this Act, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
			
